                        Case 18-21499-SMG                Doc 73       Filed 03/04/19         Page 1 of 2




         ORDERED in the Southern District of Florida on March 1, 2019.




                                                                           Raymond B. Ray, Judge
                                                                           United States Bankruptcy Court
_____________________________________________________________________________

                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
      In re:
      CARLOS JUSTO and                                                                Case No: 18-21499 RBR
      IVETTE JUSTO,                                                                   Chapter 13
             Debtors.
                                                     /

               ORDER GRANTING MOTION TO VALUE AND DETERMINE SECURED
                          STATUS OF LIEN ON REAL PROPERTY

             THIS CASE came to be heard on this                   14th      day of February, 2019 at 1:00 P.M on the
      Debtors’ Motion to Value and Determine Secured Status of Lien on Real Property Held by Riviera Isles
      Master Association, Inc. (DE 28 ; the “Motion”). Based upon the Debtors’ assertions made in support of
      the Motion, without objection, having considered the record in this case, and being duly advised in the
      premises, the Court FINDS as follows:
             A.       The value of Debtors real property (the “Real Property”) located at 5058 SW 170 Ave.,
                      Miramar, FL 33027, and more particularly described as:
             Lot 11, Block 6 of Riviera Isles 1, according to the Plat thereof, recorded in Plat Book 167, Page 28, Public Records
             of Broward County, Florida and all amendments thereto.

                      is $ 566,490.00 at the time of the filing of this case.
             B.       The total of all claims secured by liens on the Real Property senior to the lien of Riviera
                      Isles Master Association Inc. (the “Creditor”) is $ 850,000.00                  .
             C.       The equity remaining in the Real Property after payment of all claims secured by liens

      LF-92 (rev. 01/08/10)                                Page 1 of 2
                       Case 18-21499-SMG                  Doc 73          Filed 03/04/19          Page 2 of 2


                    senior to the lien of Lender is $              0.00      and Lender has a secured interest in the Real
                    Property in such amount.
          Consequently, it is ORDERED as follows:
          1.        The Motion is GRANTED.
          2.        Lender has an allowed secured claim in the amount of $ 0.00                             .
          3.        Because Creditor’s secured interest in the Real Property is $0, Creditor’s Lien recorded
                    December 21, 2015 at Instrument # 113415350 Page                               1     in the official records of
                    Broward County, Florida and Judgment Lien recorded on August 22, 2018 at Instrument #
                    115278706 Page 1 in the official records of Broward County, Florida shall be deemed
                    void and shall be extinguished automatically, without further order of the Court, upon
                    entry of the debtors’ discharge in this chapter 13 case. If this case is converted to a case
                    under any other chapter or if the chapter 13 case is dismissed, Creditor’s lien will no
                    longer be considered void and shall be restored as a lien on the Real Property.
          4.        (Select only one):
                              Lender has not filed a proof of claim in this case. The trustee shall not disburse
                              any payments to Lender unless a proof of claim is timely filed. In the event a
                              proof of claim is timely filed, it shall be classified as a secured claim in the amount
                              stated in paragraph 2, above, and as a general unsecured claim for any amount in
                              excess of such secured claim, regardless of the original classification in the proof
                              of claim as filed.
or
                      x       Lender filed a proof of claim #2 in this case. It shall be classified as a secured
                              claim in the amount provided in paragraph 2, above, and as a general unsecured
                              claim in the amount of $ 19,341.02 , regardless of the original classification in the
                              proof of claim as filed.
          5.        The Real Property may not be sold or refinanced without proper notice and further order of
                    the Court.
          6.        Notwithstanding the foregoing, this Order is not recordable or enforceable until the debtor
                    receives a discharge in this chapter 13 case.
                                                                       ###
Submitted by:
Law Offices of Samir Masri, 901 Ponce de Leon Blvd., 101, Coral Gables, FL 33134
* Samir Masri, Esquire, attorney for the debtors, is hereby directed to mail a conformed copy of this order to all affected parties.

LF-92 (rev. 01/08/10)                                       Page 2 of 2
